OPINION — AG — ** TEMPORARY DETENTION — MENTAL ILL — SANITY ** (1) WHERE THE COUNTY COURT HAS ORDERED AN ALLEGED MENTALLY ILL PERSON TEMPORARILY DETAINED PENDING A MENTAL HEALTH HEARING IN A PLACE OTHER THAN THE COUNTY JAIL THAT THE EXPENSE OF SUCH DETENTION IS PROPERLY PAYABLE FROM THE COURT FUND OF THE COUNTY. (2) IF AN ALLEGEDLY MENTALLY ILL PERSON IS ORDERED TEMPORARILY DETAINED PENDING A MENTAL HEALTH HEARING BY THE COUNTY COURT, WHICH DETENTION IS IN THE COUNTY HOSPITAL, THAT THE COUNTY HOSPITAL SHOULD BE PAID " JUST AND REASONABLE " PRICE FOR SUCH DETENTION FROM THE COURT FUND OF THE COUNTY. (JAIL, PRISONER, HEARINGS EXPENDITURES, REIMBURSED, FEEDING) CITE: 19 Ohio St. 180.43 [19-180.43], 43A O.S. 55 [43A-55], 62 Ohio St. 323 [62-323] [62-323], 19 Ohio St. 781 [19-781] (JAMES P. GARRETT)